     Case 3:19-cv-02201-DMS-JLB Document 30 Filed 03/01/21 PageID.661 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    BRIAN HOLLINS,                                 Case No.: 19-cv-2201-DMS-JLB
11                                      Plaintiff,
                                                     ORDER RE: ORAL ARGUMENT
12    v.
13    ROBERT WILKIE, Secretary,
      Department of Veterans Affairs,
14
                                   Defendants.
15
16
17         Defendant Robert Wilkie’s Motion for Summary Judgement is currently scheduled
18   for hearing on March 5, 2021. The Court finds this matter suitable for decision without
19   oral argument pursuant to Civil Local Rule 7.1(d)(1). Accordingly, the March 5, 2021
20   hearing is vacated.
21         IT IS SO ORDERED.
22   Dated: March 1, 2021
23                                               _____________________________
24                                               Honorable Dana M. Sabraw
25                                               United States Chief District Judge

26
27
28


                                                                               19-cv-2201-DMS-JLB
